Citation Nr: 1512349	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to a rating in excess of 30 percent for asthma.

4.  Entitlement to a rating in excess of 20 percent for lumbar strain.

5.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to March 2002.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions, issued in August 2009 and March 2010 RO.  

In January 2015, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  During her video conference, the Veteran raised contentions to the effect that she was unemployable due to service-connected disorders. A claim for TDIU is raised and will be remanded for adjudication. Rice v. Shinseki, 22 Vet. App. 447 (2009) 

The following issues are addressed in the REMAND portion of the decision below:  entitlement to service connection for a psychiatric disorder; to an increased rating for asthma; and to a TDIU.  



FINDINGS OF FACT

1.  The Veteran's thoracic spine disorder is proximately due to her service-connected lumbar strain.  

2.  The Veteran's service-connected lumbar strain is manifested primarily by complaints of pain and stiffness, increased pain on motion, flexion to at least 90 degrees with pain at 80 degrees, and a total range of lumbar spine motion to at least 240 degrees.  


CONCLUSIONS OF LAW

1.  The criteria have been met for secondary service connection for a thoracic spine disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2014).  

2.  The criteria have not been met for a rating in excess of 20 percent for lumbar strain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10. 4.40, 4.45. 4.71a, Diagnostic Code 5237 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of her claims of entitlement to service connection for a psychiatric disorder and for an increased rating for lumbar strain.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  The RO also informed her that the evidence had to show that her low back had worsened and the manner in which such worsening had affected her employment and daily life. 38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During the Veteran's January 2015 video conference the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to her position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009).


Analysis

Service Connection for a Thoracic Spine Disorder

The Veteran contends that she has a thoracic spine disorder which is proximately due to her service-connected lumbar strain.  Therefore, she maintains that service connection is warranted on a secondary basis.  After reviewing the record, the Board agrees.

Generally, service connection may be granted for disability or injury when the evidence shows (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  However, service connection may also be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310.  

T. P., M.D., notes that he is treating the Veteran for multiple disorders, including back pain.  In January 2015, Dr. P. reported that his review of the Veteran's medical record revealed ongoing and progressive complaints of multiple muscle and joint pain affecting her thoracic spine, as well as her service-connected lower back strain.  Dr. P. suggested that the thoracic spine pain was secondary to her low back disorder.  Such a relationship is also suggested by the fact that the VA rates the thoracolumbar spine as a single entity.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

There is an approximate balance of evidence both for and against the claim that her thoracic spine disorder is secondary to her service-connected low back disorder.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service connection for a thoracic spine disorder is warranted.  To that extent, the appeal is allowed.

The Increased Rating Claim:  Lumbar Strain

The Veteran seeks entitlement to a rating in excess of 20 percent for his service-connected lumbar strain.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed until VA makes a final decision on the claim.  In this case, the claim was filed in February 2009, so consideration is given back to February 2008.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).  See Hart, supra.  

The Veteran's lumbar strain is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The rating criteria are set forth in the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1):  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's VA records, dated from January 2008 through January 2015, show that she continues to be treated for complaints of low back pain and stiffness and that she experiences back tenderness to palpation.  However, VA examinations in March 2009 and September 2014 show few objective findings.  Though performed by two different VA physicians, they are very consistent in their evaluation of the Veteran's lumbar strain.  Muscle spasm is absent, and there is no evidence of tenderness to palpation.  In addition, there is no evidence of radiating pain on movement, and no signs of lumbar intervertebral disc syndrome.  Imaging studies of the lumbar spine, obtained in May 2010, show reversal of the usual lumbar lordosis.  Otherwise, imaging studies, including those performed in conjunction with her September 2014 VA examination, are negative.  Straight leg raising is also negative, and the motor function and sensation in the Veteran's lumbar spine are within normal limits.  The deep tendon reflexes in her lower extremities are also normal, 2+ and equal, bilaterally.  Further, the Veteran does not have ankylosis of the spine.  She is able flex her thoracolumbar spine to 90 degrees with pain at 80 degrees, and she has a full range of motion in all other planes:  30 degrees of extension, with pain at 25 degrees; 30 degrees of lateral flexion, bilaterally; and 30 degrees of rotation, bilaterally.  There is no objective evidence of pain with respect to lateral flexion and rotation.  Even with the pain on flexion and extension, her total range of back motion is over 200 degrees.  

The Veteran reports that her low back disorder causes difficulty bending, moving, lifting, and carrying items and that her low back pain is reportedly exacerbated by prolonged walking.  However, there is no objective evidence that her low back disorder impacts her ability to independently perform her daily activities.  Her posture and gait are normal, and she does not require any assistive devices to walk.  In addition, her strength, sensation, and reflexes are normal, and there is no evidence that repetitive testing causes excess fatigability, incoordination, swelling, deformity, or muscle atrophy due to disuse.  

Given the limited objective findings and the limited impact on her daily activities, the preponderance of the evidence is against a finding that the criteria for a rating in excess of 20 percent for lumbar strain are met.  Accordingly, an increased rating is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected lumbar strain.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected low back disorder is manifested, primarily by pain and stiffness with minimally impaired range of motion and no neurologic involvement.  38 C.F.R. § 4.71a, Diagnostic Codes 5237.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's lumbar strain, because the rating criteria reasonably describes her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, she does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that her lumbar strain has caused her to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected lumbar strain does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Service connection for a thoracic spine disorder is granted.

A rating in excess of 20 percent for lumbar strain is denied.




REMAND

The Agency of Original Jurisdiction (AOJ) must perform the following actions:

1.  Notify the Veteran of her and the VA's duties to notify and assist her in the development of her claim of entitlement to a TDIU. The Veteran must complete VA 21-8940 in association with her claim.  

2.  The AOJ must ask the Veteran to provide the names and addresses for the following:  all health care providers who treated her for a psychiatric disorder prior to service; all NON-MILITARY health care providers who treated her for a psychiatric disorder during service; and all health care providers (VA and non-VA) who treated her for a psychiatric disorder from March 2002 through 2009.  The AOJ must also ask the Veteran to provide the dates of that treatment.  Then, the AOJ must request those records DIRECTLY from the health care providers identified by the Veteran.

If the records are held by an entity associated with a department of agency affiliated with the federal government, efforts to obtain those records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are unavailable, but are not held by an agency or department of the federal government, the AOJ must notify the Veteran and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2014).  

3.  The AOJ must ask the Veteran to provide the names and addresses of all health care providers (VA and non-VA) who have treated her for asthma or the names and addresses of the facilities (VA and non-VA) where she was treated since February 2008 (one year prior to filing her claim for an increased rating for asthma).  The Veteran should also provide the dates of that treatment.  This must include, but is not limited to, the name and address of the emergency room and/or hospital where she received treatment for an acute asthma attack in October 2014.  Then, the AOJ must request those records DIRECTLY from the health care providers identified by the Veteran.

If the records are held by an entity associated with a department of agency affiliated with the federal government, efforts to obtain those records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are unavailable, but are not held by an agency or department of the federal government, the AOJ must notify the Veteran and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2014).  

4.  During her March 2009 VA examination, the Veteran reported that exacerbations of her asthma caused her to miss too many days from work.  

The AOJ must ask the Veteran for the names and addresses for all employers for whom she has worked since service.  The AOJ must also ask her for the dates that she worked for each employer.  This must include the name and address of the employer for whom she worked as an administrative assistant to or through 2009 (noted during VA treatment in December 2014).  

Then the AOJ must ask each employer/former employer, DIRECTLY, for copies of the Veteran's employment records, including, but not limited to, employment applications, attendance records, reasons for any absences, medical records and the reports of any pre-employment examinations; job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; reports of union involvement; and reports of termination and any associated severance pay.  

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

Also request that the Veteran provide any employment records her possession which addresses the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the veteran's employment with any federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  

If records of the Veteran's employment with a private employer are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

5.  When the actions in parts 2, 3, and 4 have been completed, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must also render an opinion as to when the psychiatric disorder was first manifested, that is, before, during, or after the Veteran's service.  The examiner's considerations must include, but are not limited to, the following:  

a.  a September 1998 service treatment record in which the Veteran stated that she had been told by a health care professional that she had depression;

b.  a February 1999 service medical record showing treatment for tension headaches;

c.  an April 1999 service treatment record showing stress in the Veteran's personal life; 

d.  the report of medical history associated with the report of the Veteran's September 2001 Medical Board Examination in which she acknowledged frequent trouble sleeping; receiving counseling (as a civilian); depression or excessive- worry; and having been evaluated or treated for a mental condition; 

e.  a November 2009 VA treatment record in which the Veteran reported sexual harassment by a platoon sergeant in the service;

f.  a September 2014 VA treatment record in which the Veteran reported that her depression had started in 2007 and had been associated with her inability to stay awake and focus in school.  

If the examiner determines that the psychiatric disorder(s) existed prior to the Veteran's entry on active duty, he or she must state whether there was an increase in the underlying pathology during service and, if so, whether or not that increase was due to the natural progress of the disease.  

PLEASE NOTE:  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

If the examiner determines that the Veteran's current psychiatric disorder was not manifested prior to her service, he or she must render an opinion as to whether it was related to an event in service.  

If the examiner determines that the Veteran's current psychiatric disorder was first manifested after service and is unrelated to an event in service, he or she must render an opinion as to whether the psychiatric disorder is proximately due to or has been aggravated by a service-connected disorder.  This must, include but is not limited to, the Veteran's service-connected lumbar spine strain, thoracic spine disorder, and/or asthma.  

In rendering his or her opinion, the examiner must consider the January  2015 statement of a VA physician, T. J., M.D.

As above, temporary or intermittent flare-ups of the Veteran's psychiatric disorder are not sufficient to be considered aggravation, unless the underlying condition, as contrasted to symptoms, is worsened by the service-connected disability and is not due to the natural progress of the disease.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to reach an opinion without resort to speculation, he or she must state why that is so.  

6.  When the actions in part 2, 3, and 4 have been completed, schedule the Veteran for a bronchial/respiratory examination to determine the nature and extent of her service-connected asthma.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If asthma is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  The examiner must also report the following:

a.  The percent of predicted of the FEV-1; 

b.  the percent of FEV-1/FVC; 

c.  the number of asthma attacks per week with episodes of respiratory failure; 

d.  whether the Veteran's asthma requires the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications; 

e.  whether the Veteran requires intermittent courses of systemic (oral or parenteral) corticosteroids and, if so, how many times per year; 

f.  whether the Veteran requires visits to a physician for required care of asthma exacerbations; 

g.  whether the Veteran requires inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication, and, if so, how often, e.g., daily, intermittent, etc.  

7.  When the actions in parts 1, 2, 3, 4, 5, and 6 have been completed, the AOJ must schedule the Veteran for a comprehensive examination to determine the effect of the Veteran's multiple service-connected disabilities on her ability to work.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

Following the examination, the examiner must render an opinion as to whether the Veteran's service-connected disabilities, by themselves, preclude her from securing or following a substantially gainful occupation.  

PLEASE NOTE:  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides. This suggests a living wage.  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  

Any consideration as to whether the veteran is unemployable is a subjective one, that is, one that is based upon the veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to reach an opinion without resort to SPECULATION, he or she must state why that is so.  

8.  When the actions in parts 1, 2, 3, 4, 5, 6, 7, and, if necessary, 8, have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for a psychiatric disorder and entitlement to an increased rating for asthma.  The AOJ must also adjudicate the issue of entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 8.  The Veteran is advised that it is her responsibility to report for all scheduled VA examinations and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing her of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


